Title: Bill for Settling Disputed Presidential Elections, [1800]
From: Jefferson, Thomas
To: 



[1800]

Whereas on an election of President or V. President of the US. questions may arise
 whether an elector has been appointed in such manner as the  legislature of his state may have directed?
whether the time at which he was chosen, & the day on which he gave his vote, were those determined by Congress?
whether he were not at the time, a Senator or Representative of the US. or held an office of trust or profit under the US.?
whether one at least of the persons he has voted for is an inhabitant of a state other than his own?
whether the electors voted by ballot, & have signed certified & transmitted  to the President of the Senate a list of all of the persons voted for, & of the number of votes for each?
whether the persons voted for are natural born citizens, or were citizens of the US. at the time of the adoption of the constitution, were 35 years old, & had been 14. years resident within the US.?
And the constitution of the US. having directed that ‘the President of the Senate shall in the presence of the Senate & H. of Representatives, open all the certificates & that the votes shall then be counted.’ from which is most reasonably inferred that they are to be counted by the members composing the said houses & brought there for that office, no other being assigned them; & inferred the more reasonably, as thereby the constitutional weight of each state in the election of those high officers is exactly preserved in the tribunal which is to judge of it’s validity, the number of Senators & Representatives from each state composing the said tribunal being exactly that of the electors of the same state:
Be it therefore enacted &c [here insert the former clause.]
Provided that the certificate of the Executive of any state shall be conclusive evidence that the requisite number of votes has been given for each elector named by him as such. [here add all other limitations on the preceding questions which may be thought proper; stating what the two houses shall not decide.]
And be it further enacted that whensoever the vote of one or more of the electors of any state shall for any cause whatever be adjudged invalid, it shall be lawful for the Senators & Representatives of the said state, either in the presence of the two houses, or separately & withdrawn from them to decide by their own votes to which of the persons voted for by any of the electors of their state [or to what person]  the invalid vote or votes shall be given; for which purpose they shall be allowed the term of [one hour] and no longer, during which no other certificate shall be opened or proceeded on.
